FILED
                             NOT FOR PUBLICATION                            JUN 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KARLA LILIANA MURILLO-RIVERA,                    No. 10-71610

               Petitioner,                       Agency No. A098-487-956

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Karla Liliana Murillo-Rivera, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and

remand.

      In denying Murillo-Rivera’s asylum claim, the BIA found Murillo-Rivera

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the IJ and BIA issued their decisions in this case they did

not have the benefit of either this court’s decisions in Henriquez-Rivas v. Holder,

707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th

Cir. 2013), and Pirir-Boc v. Holder, No. 09-73671, 2014 WL 1797657 (9th Cir.

May 7, 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Murillo-Rivera’s asylum claim to determine the impact, if any, of these

decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of

this remand, we do not reach Murillo-Rivera’s remaining challenges to the

agency’s denial of her asylum claim at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    10-71610